Citation Nr: 0334321	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  99-22 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastrointestinal disability, and if so, whether the claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 

The veteran testified before an RO Hearing Officer in 
February 2000.  A transcript of that hearing has been 
associated with the claims folder.

When the veteran's case was before the Board in May 2002, the 
Board determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for gastrointestinal disability.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2003 the Court 
granted a joint motion of the parties, vacated the Board's 
May 2002 decision denying reopening of the claim of 
entitlement to service connection for gastrointestinal 
disability and remanded the appeal to the Board for action 
consistent with the joint motion.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in September 1946, 
the RO denied service connection for gastrointestinal 
disability.

2.  The evidence received since the September 1946 decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is so significant by itself 
or in the context of the evidence previously of record that 
it must be considered in order to fairly decide the merits of 
the claim.




CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for 
gastrointestinal disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran was denied entitlement to service connection for 
a gastrointestinal disability in an unappealed rating 
decision of September 1946 on the basis that no such 
disability was found on the veteran's examination for 
discharge.

The evidence of record at the time of the September 1946 
rating decision included service medical records, which 
document no pertinent complaint, abnormal finding, or 
diagnosis, and show that the veteran's abdominal wall and 
viscera were found to be normal on examination for discharge.  
Also of record was the veteran's claim for compensation in 
which he reported that he developed a stomach condition prior 
to service, that the condition was aggravated during service 
and that it was treated in service in 1943, 1944 and 1945.  
No post service medical evidence was of record at the time of 
the September 1946 rating decision.

The veteran's claim to reopen was received in July 1997.  He 
indicated that he had received treatment in service for his 
stomach in France and Belgium.  He also identified providers 
of care for his claimed ulcer since service, and provided an 
authorization for release of information for Brooklyn 
Hospital.

The RO requested records from the National Personnel Records 
Center (NPRC), and in October 1997 received a response.  The 
NPRC responded that there were no medical records on file, 
and indicated that the veteran's records may have been 
destroyed by fire.  It also stated that the veteran's 
physical examinations could not be reconstructed.

In January 1998, Brooklyn Hospital responded to the RO's 
request for records.  The hospital indicated that it had no 
records pertaining to the veteran.

In June 1998, the RO wrote to the veteran and requested that 
he provide additional information to support the search for 
his service medical records.  The record shows that the 
veteran submitted further information and that the RO made an 
additional request for information to the NPRC.

The veteran was provided a VA examination in August 1998.  He 
reported a history of duodenal ulcer disease since 1944.  The 
veteran also indicated that he had undergone an endoscopy in 
1978 and that he followed a bland diet.  The diagnosis was 
history of duodenal ulcer.  An upper gastrointestinal series 
revealed Zenker's diverticulum with narrowing of the 
esophagus, a small hiatal hernia, gastroesophageal reflux 
disease, and deformity of the duodenal bulb without active 
ulceration.

In October 1998, the NPRC informed the RO that it was unable 
to make a search of alternate records without identification 
of the organization to which the veteran was assigned and a 
more definitive date of treatment.

The veteran submitted a statement in October 1998, indicating 
that his current ulcer condition was directly related to the 
nervous stomach for which he received treatment in service.

In December 1998 the RO received a written statement from the 
veteran.  He maintained that he did not complain about his 
stomach condition at service discharge because it was under 
control at that time and he wanted to go home.  He related 
that shortly after his discharge, his stomach condition 
returned and he sought treatment from Dr. Michael Scimeca.  
The veteran stated that Dr. Scimeca referred him to Brooklyn 
Hospital.  He stated that Dr. Scimeca was deceased.  He 
indicated that he had maintained contact with only one former 
military colleague, and that that person was deceased.  The 
veteran noted that the RO had been informed that Brooklyn 
Hospital had no records pertaining to his treatment, and 
indicated that he had also sought such records without 
success.

The veteran offered testimony at a hearing before an RO 
Hearing Officer in February 2000.  He testified that he was 
sent to a hospital in Belgium after complaining about his 
stomach.  He indicated that he was examined and given pills.  
He stated that the doctor told him that he was bleeding, but 
that his unit was subsequently shifted and he was unable to 
return to the hospital.  He testified that he received no 
further treatment in service.  He stated that after service, 
he sought treatment from Dr. Scimeca and was referred to 
Brooklyn Hospital.  He claimed that an endoscopy was 
performed in 1970 at Mary Immaculate Hospital and a duodenal 
ulcer was detected.  The veteran also submitted a written 
statement which essentially reflects his oral testimony.  He 
maintained that VA must disprove his testimony relating to 
his claimed stomach disability, as it was the only evidence 
of such a disability.

The RO subsequently sought private treatment records 
identified during the veteran's hearing.  In March 2000, Mary 
Immaculate Hospital indicated that the period for retention 
of the veteran's records had expired and that any such 
records pertaining to treatment of the veteran would have 
been destroyed.  The veteran submitted a release of 
information for Dr. Rodolfo Cutino with an attached letter 
from the New York Department of Health.  The Department of 
Health had informed the veteran that state law required that 
records be retained for only six years and that as he sought 
records that were more than 50 years old, it was doubtful 
that the physicians would have retained such records.  The 
veteran also submitted a release of information for Columbia 
Presbyterian Medical Center with an attached letter from Paul 
Greene, M.D., relating to a facial-neurological condition.

The RO also made a further request for records from the NPRC 
in March 2000.  The NPRC responded that no Surgeon General's 
Office records were available for the veteran.

In November 2001 the RO wrote to the veteran and informed him 
of his rights in the VA claims process.  The veteran was 
instructed that information pertaining to treatment for his 
claimed gastrointestinal disability was necessary to support 
his claim, and that the RO had obtained medical records 
pertaining to the period of his service.  The veteran was 
invited to submit any medical evidence in his possession and 
provide any additional information to assist the RO in 
obtaining further evidence.  No additional information or 
evidence was received.

II.  Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

38 C.F.R. § 3.156(a) has been amended.  The amended 
definition of new and material evidence is not liberalizing.  
It applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date. 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

The evidence received since the RO's September 1946 rating 
decision includes the report of a VA examination and 
statements by the veteran regarding the nature and etiology 
of his claimed gastrointestinal disability.  The report of 
the VA examination shows diagnoses of Zenker's diverticulum, 
narrowing of the esophagus, hiatal hernia, and 
gastroesophageal reflux disease.  The Board concludes that 
this evidence is new and material since the prior denial was 
based on the absence of medical evidence of a current 
disability.  Accordingly, reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence 
has been submitted, reopening of the claim of entitlement to 
service connection for stomach disability is granted.


REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Review of the claims folder reveals that the veteran has not 
been provided the required notice regarding his claim of 
entitlement to service connection for gastrointestinal 
disability.  In light of the Board's reopening of the 
veteran's claim of entitlement to service connection for 
gastrointestinal disability, the Board concludes that 
additional development should be conducted prior to further 
appellate consideration of the claim.

Accordingly, this appeal is REMANDED to the RO for the 
following:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide such evidence.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature, extent and 
etiology of any currently existing 
gastrointestinal disability.  The veteran 
should be properly notified of the date, 
time and location of the examination.  
The claims folder must be made available 
to and reviewed by the examiner before 
completion of the examination report.  

All indicated testing should be 
conducted, and a complete history should 
be elicited.  

Based upon the review of the claims 
folder and the examination results, the 
examiner should provide an opinion with 
respect to each currently present 
gastrointestinal disorder as to whether 
it is at least as likely as not that 
disorder is etiologically related to the 
veteran's active military service.  

The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.

4.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  The RO should then adjudicate the 
veteran's reopened claim on a de novo 
basis.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



